Order granting plaintiff’s motion for examination of defendant before trial modified on the law and facts in accordance with the memorandum and as modified affirmed, without costs of this appeal to either party. Memorandum: While it has been the policy of this court to permit broad examinations of parties in negligence actions, we think the order of the Special Term, in some respects, has permitted an examination of the defendant on items which are not material and necessary to the plaintiff’s cause of action. Items 8, 10 and 11 should be stricken from the order; Item 9 should be amended by inserting after the words “ December 7, 1950 ” the words “ to the time of the accident.” All concur. (Appeal by defendant from an order granting plaintiff’s motion for an examination of defendant before trial, in a negligence action; also appeal by plaintiff from an order granting defendant’s motion for an examination of plaintiff before trial.) Present — Taylor, P. J., McCum, Vaughan, Piper and Wheeler, JJ.